83 S.E.2d 702 (1954)
240 N.C. 662
A. S. AUSTIN, Lloyd Styron, Leo Peele, Jr., and Preston Basnett, taxpayers of Dare County, for themselves and such other taxpayers of Dare County as may make themselves parties to this action,
v.
The COUNTY OF DARE; the Board of County Commissioners of Dare County, and C. C. Duvall, Lawrence L. Swain, James W. Scarborough, W. H. Lewark, and Lloyd Scarborough, Individually.
No. 24.
Supreme Court of North Carolina.
September 29, 1954.
Frank B. Aycock, Jr., Elizabeth City, for plaintiffs, appellants.
Martin Kellogg, Jr., Manteo, and John H. Hall, Elizabeth, for defendants, appellees.
BOBBITT, Justice.
The court below denied plaintiffs' application for a temporary restraining order, thus deciding the only question presented at the hearing. Thereafter, Dare County conveyed the lands to the United *703 States of America for the consideration of $50,000. It was so stated upon the argument here. The sale and conveyance having been consummated, whether Judge Carr should have restrained the defendants, pendente lite, is now an academic question. It is quite obvious that a court cannot restrain the doing of that which has been already consummated. National Surety Corp. v. Sharpe, 233 N.C. 644, 65 S.E.2d 137; Saunders v. Bulla, 232 N.C. 578, 61 S.E.2d 607; Efird v. Board of Com'rs of Forsyth, 217 N.C. 691, 9 S.E.2d 466. Hence, plaintiffs' appeal must be dismissed. Cf. Savage v. City of Kinston, 238 N.C. 551, 78 S.E.2d 318.
Appeal dismissed.